     Case 2:18-cv-01534-RJC-CRE Document 158 Filed 02/27/20 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 ANDREW FITCH,                                      )
 RICHARD D’ALESSANDRO, and                          )
 MICHAELLE HUTCHISON, individually                  )
 and on behalf of all others similarly situated,    )
                                                    )
                        Plaintiffs,                 )
         v.                                         )
                                                    )
 GIANT EAGLE, INC., d/b/a GETGO CAFÉ                )
 + MARKET,                                          )   Consolidated Civil Action No.
                                                    )   2:18-cv-01534-DSC-CRE
                        Defendant.                  )
                                                    )
 JORDAN JONES,                                      )
 ROBERT LEMUS, and                                  )   THIS MOTION RELATES TO THE
 JASON REED, individually and on behalf of          )   JONES ACTION
 all other similarly situated,                      )
                                                    )
                        Plaintiffs,                 )
         v.                                         )
                                                    )
 GIANT EAGLE, INC.,                                 )
                                                    )
                        Defendant.                  )

                     MOTION TO RECONSIDER ORDER STRIKING
                       MOTION FOR SUMMARY JUDGMENT

       Defendant Giant Eagle, Inc. respectfully moves this Court to reconsider the Text Order

entered February 20, 2020 (Doc. 157) striking Giant Eagle’s Motion for Summary Judgment (Doc.

130) for the reasons set forth in the accompanying Memorandum in Support of Motion to

Reconsider.

Dated: February 27, 2020                           Respectfully submitted,

                                                   /s/ Jonathan D. Marcus
                                                   Bernard D. Marcus (PA ID 01293)
                                                   marcus@marcus-shapira.com
                                                   Jonathan D. Marcus (PA ID 312829)
                                                   jmarcus@marcus-shapira.com
Case 2:18-cv-01534-RJC-CRE Document 158 Filed 02/27/20 Page 2 of 3




                                Erin Gibson Allen (PA ID 76990)
                                allen@marcus-shapira.com
                                Brian C. Hill (PA ID 204489)
                                hill@marcus-shapira.com
                                Joshua A. Kobrin (PA ID 318200)
                                kobrin@marcus-shapira.com
                                Elly Heller-Toig (PA ID 33244)
                                ehtoig@marcus-shapira.com

                                MARCUS & SHAPIRA LLP
                                301 Grant Street
                                One Oxford Centre, 35th Floor
                                Pittsburgh, PA 15219
                                Telephone: (412) 471-3490
                                Facsimile: (412) 391-8758

                                Counsel for Defendant Giant Eagle, Inc.




                                2
      Case 2:18-cv-01534-RJC-CRE Document 158 Filed 02/27/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 27, 2020, a true and correct copy of the foregoing was

electronically filed and served via operation of the Court’s CM/ECF system, which will

automatically send e-mail notification of such filing to the attorneys of record entitled to notice

who are registered users of ECF.


                                                 /s/ Jonathan D. Marcus
                                                 Jonathan D. Marcus
